Ryan, C.
Plaintiffs in error complain of a judgment rendered against them in the district court of Douglas county for an alleged failure to receive and pay for certain com as required by a written memorandum between the parties. On motion the bill of exceptions had been suppressed before the submission of this case on its merits; hence the arguments now based upon a consideration of the evidence must be ignored. The second, third, fourth, fifth, and ninth instructions given by the court were grouped in a single assignment, both in the motion for a new trial and in the petition in error, and as three of these depend for their applicability, and consequently for their correctness, entirely upon the evidence, we must disregard the whole group. Of the assignment as to seventeen instructions asked by plaintiff in error and refused, the same observation, in a more marked degree, is applicable; hence this too must be disregarded. There is found no error in the record and the judgment of the district court is
Affirmed.